



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)      any of the following offences;

(i)       an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)      two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)      In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)      at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)      on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)      In proceedings in respect of an offence
    under section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)      An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)      For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Brunton, 2016 ONCA 752

DATE: 20161018

DOCKET: C60010

Doherty, Simmons and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gregory Brunton

Appellant

Murray D. Segal, for the appellant

Lucy Cecchetto, for the respondent

Heard: March 17, 2016

On appeal from the conviction entered on October 29, 2014
    and the sentence imposed on January 30, 2015 by Justice Dale M. Parayeski of the
    Superior Court of Justice, sitting without a jury.

Simmons J.A.:

A.

INTRODUCTION

[1]

Following a judge-alone trial, the appellant was convicted of one count
    of sexual assault and one count of sexual interference. The trial judge stayed the
    sexual assault charge under the principles in
R. v. Kienapple
, [1975]
    1 S.C.R. 729 and sentenced the appellant to 21 months imprisonment plus three
    years probation.

[2]

The complainant described the incident giving rise to the charge as
    involving one act of fellatio by the appellant, her mothers boyfriend at the
    time of the incident.

[3]

The complainant, who was 12 years old at the time of trial, gave
    evidence based on a promise to tell the truth. She said she was three or four
    when the incident happened. She first disclosed it when she was nine years old.

[4]

In addition to the complainant, the Crown called three other witnesses
    at trial. The complainants mother testified about the circumstances of the
    complainants disclosure. A worker from the Childrens Aid Society (C.A.S.)
    and a police officer gave evidence about comments the appellant made when the
    C.A.S. initially contacted him, and around the time of his subsequent arrest.

[5]

The appellant testified at trial and denied the complainants
    allegation.

[6]

The trial judge found that the complainant and the appellant both testified
    in a straightforward manner. Nonetheless, he concluded his reasons by saying he
    had conducted a
W.(D.)
[1]
analysis and that, based on the complainants evidence, which he accepted, and
    the totality of the evidence, he was satisfied of the appellants guilt beyond
    a reasonable doubt.

[7]

The appellant appeals his conviction and seeks leave to appeal sentence.
    He raises three issues on his conviction appeal.

[8]

First, he submits that the trial judge erred in assessing the post-offence
    conduct evidence by drawing an incriminating inference from comments he made to
    the C.A.S. worker without considering potential alternative explanations.

[9]

Second, he says the trial judges reasons were insufficient.

[10]

Third, he says the trial judge failed to consider whether the
    complainants evidence was sufficiently reliable to support a conviction.

[11]

Concerning sentence, the appellant submits that the sentence imposed was
    excessive for this offense and this offender.

[12]

For the reasons that follow, I would dismiss the conviction appeal and
    deny leave to appeal sentence.


B.

BACKGROUND

(a)

The incident

[13]

The complainant testified that the appellant was living with her and her
    mother when the incident giving rise to the charges happened.

[14]

According to the complainant, on one occasion, when she was three or
    four years old, the appellant came into the bathroom naked while she was seated
    in the bathtub, having a bath. The appellant stepped into the bathtub and got down
    on his knees in front of her. Both of his hands were on his penis. He said,
    "[o]pen your mouth." When she declined, he pushed her backwards on
    her shoulders and she went under the water. When she came up, he told her again
    to open her mouth, and she complied.

[15]

The complainant said that the appellant then put his penis in her mouth
    and "started to pee". He continued for about ten seconds and then
    left the bathroom.

[16]

The complainant described the pee as being "a little more
    stiff" than water and as being yellowish in colour. When asked to describe
    how the appellants penis felt when it was in her mouth, the complainant said,
    [i]t wasnt hard, but it wasnt soft It was like, gooey, but it was still
    hard at the same time.

[17]

After the appellant left the bathroom, the complainant got out of the
    bathtub, put a towel around herself, and went downstairs to get a drink and
    rinse out her mouth. When she got back upstairs, the appellant was still naked and
    was standing between the bedroom and the bathroom. He walked up to the
    complainant and pushed her down the stairs. The complainant landed on a landing
    part way down the stairs. She walked down the rest of the stairs and around a
    corner to the front door, where her mother had recently come into the house.
    She tried to get her mothers attention, but her mother told her to hold on
    as she (the complainants mother) was busy speaking to someone. The complainant
    eventually walked away and did not disclose anything to her mother at that
    time.

[18]

Within weeks or a few months after the incident occurred, the appellant
    moved out of the complainant's home, following which the complainant's mother
    began dating another man. The appellant had no further contact with the
    complainant after he moved out of her home.

(b)

The disclosure

[19]

As mentioned, the complainant was 12 years old when she gave evidence at
    trial. Her evidence, and that of her mother, indicated that the complainant first
    disclosed these events when she was nine years old. She and her mother had been
    talking about the complainants natural father. The subject of the appellant
    came up and the complainant indicated he had been mean to her.

[20]

Over time the complainant referred to various occasions on which the
    appellant had been mean, including, taking popcorn her mother bought for her
    and eating it, scaring her during a scary movie, duct taping her hands and
    mouth to see if she could escape, and pushing her down the stairs. The
    complainant also referred to the gross thing, but did not disclose what it
    was. Ultimately, she did so in a handwritten note to her mother, in which she
    substituted an underscored blank for the word penis.

(c)

Post-offence conduct

[21]

A C.A.S. worker testified that, following the complainant's disclosure,
    but before the appellant was arrested, she went to the appellants home, where
    he was living with a girlfriend, and advised him he would have to leave the
    home because there were children present. The appellant became angry.
    Eventually he said to the C.A.S. worker, who had not disclosed the nature of
    the allegations against him, words along the lines of: "[s]o anybody could
    say anything about anybody sexually abusing them, and ruin their lives or
    whatever."

[22]

About two weeks later, the appellant encountered the C.A.S. worker at
    the police station, just after he was interviewed by the police, following his
    arrest. He told the C.A.S. worker he did not make the comment about sexual
    abuse, which a police officer had apparently told him about.
[2]


(d)

The appellants evidence at trial

[23]

The appellant testified at trial and denied the complainant's allegations
    of fellatio and pushing her down the stairs. He did not recall eating the
    complainants popcorn or scaring her during a scary movie. While he denied duct
    taping the complainant, he acknowledged telling her, as a joke, that she better
    start listening or he would duct tape her to the wall.

[24]

The appellant also acknowledged making the comment to the C.A.S. worker
    that assumed that the complaint against him involved a sexual abuse allegation.
    He explained that it was an intense situation and that he could think of only
    two reasons why he would be removed from the home: sexual assault on a child;
    or physical assault on a child. He said he picked the worst.

[25]

In addition, he acknowledged denying that he had made that statement
    when he encountered the C.A.S. worker at the police station. When asked in-chief
    why he had done that, he responded, I was mistaken. In cross-examination, he
    again confirmed that he made the earlier statement. In response to the question,
    but you were mistaken about it?, he answered, correct.

C.

THE TRIAL JUDGE'S REASONS FOR
    CONVICTION

[26]

After reviewing the evidence, the trial judge noted that he was faced
    with deciding this case based upon diametrically opposed testimony and no
    forensic or directly corroborative evidence whatsoever. He made the initial
    observation that both the complainant and the appellant had testified in a
    straightforward manner with no significant inconsistencies.

[27]

The trial judge then reviewed various principles relating to deciding a
    criminal case, including situations in which a child witness is involved and a
    charge involving a delayed complaint.

[28]

The trial judge began the next segment of his reasons by saying he was
    impressed with the complainant's evidence. She had been consistent since the
    inception of the charges on material matters and, in his view, the
    inconsistencies between her evidence at the preliminary inquiry and trial
    related only to minor issues.

[29]

The trial judge rejected the Crowns submission that he should make
    much of the appellants comment to the C.A.S. worker about sexual abuse
    allegations when that subject had not been raised, holding that the appellant's
    explanation for making the unprompted comment was not implausible.

[30]

However, the trial judge went on to state, [w]hat is unexplained 
    however, is [the appellants] having denied making the statement, only to
    change his story at trial.

[31]

Concerning a Crown submission that it was unlikely that a four-year-old
    would know about the sexual matters involved if they had not occurred, the
    trial judge agreed with the defence that he should assess that issue by reference
    to the complainants age when she disclosed. However, he concluded that, even
    at trial, the complainant did not present as well-informed concerning sexual
    matters. He said:

The Crown also asks me to consider the likelihood of a child as
    young as [the complainant] was at the time of the incident knowing about the
    sexual things involved if they had not, indeed, occurred. There is some merit
    in the defence argument that the actual complaint was made and its details
    provided by [the complainant] in 2011, i.e. not when she was a four-year old
    victim but, rather, when she was a nine-year old. While I accept that a
    nine-year-old today may well be better sexually informed than a four-year-old,
    what militates against that argument is the child-like wish to not even use the
    word penis in the note to her mother and the description, perhaps correct, of
    what happened as peeing into her mouth, when the evidence shows that it may
    well have been an ejaculation as opposed to urination. A sexually informed
    nine-year-old describing the incident or twelve-year-old giving evidence is
    likely to know the difference. No such knowledge was made manifest in the
    evidence before me.

[32]

The trial judge rejected defence suggestions that the complainants
    evidence that the appellant had been mean to her demonstrated animus against
    the appellant and a motive to lie. He viewed the complainants descriptions of
    meanness as being in a different category than the allegations before him and
    did not accept that one reasonably leads to the other. He also found that the
    delay in disclosure in this case was not particularly meaningful.

[33]

The trial judge then concluded his analysis with the following
    statement:

As [the appellant] has given evidence, I must engage in the
    analysis prescribed by the
R. v. W.(D.)
decision. I have done so, and
    my final conclusion is that the evidence of [the complainant], which I do
    accept, and the totality of the rest of the evidence before me, proves [the
    appellants] guilt beyond a reasonable doubt.

D.

ANALYSIS

(1)

Assessment of the post-offence conduct
    at trial

[34]

The appellant argues that the trial judge erred in assessing the
    post-offence conduct, namely, the appellant's statement to the C.A.S. worker at
    the police station that he had not made the unprompted comment about sexual
    abuse allegations, which he understood the worker had reported to the police.

[35]

The appellant submits that, while the trial judge properly accepted the
    appellant's explanation for his initial statement to the C.A.S. worker, the
    trial judge erred in describing his subsequent denial in the following fashion:

What is unexplained, in my view, however, is [the appellants]
    having denied making the statement, only to change his story at trial.

[36]

The appellant maintains that he did explain this denial. He testified at
    trial that he was mistaken. On appeal he asserts this meant he was mistaken in
    the sense that he realized he had done something for which he was sorry. The
    appellant submits that the trial judge erred in failing to take account of his
    reasonable explanation. Moreover, he asserts that the trial judge wrongly drew
    an incriminating inference from what he says was his candid acknowledgement
    that his denial was mistaken.

[37]

I would not accept these submissions. Read fairly, and in the context of
    the evidence, the trial judge's comment was no more than an observation
    concerning the appellant's credibility. I see no indication that the trial
    judge used the appellants explanation of his denial to draw an inference that
    the appellant was conscious of having committed an offence. Nor do I accept
    that the trial judge failed to take proper account of the appellants
    explanation for the denial.

[38]

In his evidence at trial, the appellant did not elaborate on what he
    meant in saying that he was mistaken in telling the C.A.S. worker that he had
    not made the earlier statement. He said only, I was mistaken. The appellant
    had the opportunity to explain what he meant, but he did not do so.

[39]

Left unexplained, the appellants statement that he was mistaken gave
    rise to obvious questions. Had the appellant somehow temporarily forgotten
    making the initial statement when he spoke to the C.A.S. worker the second
    time? If so, how was it that he now remembered making the statement? If the
    appellant remembered making the statement when he spoke to the C.A.S. worker
    the second time, what did he mean by saying, I was mistaken? In particular,
    what mistake did he make?

[40]

As I read his reasons, the trial judges observation was no more than a
    finding that the appellants evidence on this point reflected a lack of candour
     a finding that was available to the trial judge on the record and one that
    was uniquely for him to make.

(2)

Sufficiency of reasons

[41]

Second, the appellant argues that the trial judge's reasons were
    insufficient as they provided no real explanation of why the appellant's
    evidence did not raise a reasonable doubt, and therefore provided no meaningful
    opportunity for appellate review.

[42]

The appellant asserts that the trial judge's analysis of his (the
    appellant's) evidence can be distilled into two basic comments. First, the
    appellant gave his evidence in a straightforward manner with no significant
    inconsistencies. Second, the appellant's erroneous denial of his statement to
    the C.A.S. worker was left unexplained.

[43]

The appellant contends that the trial judge never rejected his evidence
    much less explained why he rejected his evidence. In the result, the trial
    judge failed to conduct a proper
W.(D.)
analysis and also erred by
    failing to provide any meaningful reasons concerning why the appellant's
    evidence did not raise a reasonable doubt.

[44]

I would not accept these submissions.

[45]

In assessing the sufficiency of a trial judges reasons, an appellate
    court should adopt a functional approach. An appeal based on insufficient
    reasons will only be allowed where the trial judges reasons are so deficient
    that they foreclose meaningful appellate review:
R. v. Dinardo
, 2008
    SCC 24, [2008] 1 S.C.R. 788, at para. 25. As expressed by the Supreme Court of
    Canada, the core question is  do the reasons, read in context, show why the
    judge decided as he did:
R. v. Vuradin
, 2013 SCC 38, [2013] 2 S.C.R.
    639, at paras. 10 and 15. See also:
R. v. Sheppard
, 2002 SCC 26,
    [2002] 1 S.C.R. 869, at para. 55.

[46]

Here I am satisfied, for several reasons, that the trial judges reasons
    meet this test.

[47]

As a starting point, the trial judges initial assessment that the
    appellant testified in a straightforward way was simply that  an initial
    assessment. After making that comment, the trial judge reviewed the relevant
    legal principles and carried out a more detailed analysis of counsels
    submissions and the evidence. It was only after that further analysis that the
    trial judge expressed his conclusion.

[48]

Further, although the trial judge may not have used the words, "I
    reject the appellant's evidence", read fairly, his reasons leave no doubt
    that he did.

[49]

The trial judge said he conducted a
W.(D.)
analysis and that,
    having done so, he was satisfied beyond a reasonable doubt of the appellant's
    guilt. In an earlier section of his reasons, he had cautioned himself that the
    determination of guilt or innocence must not devolve into a mere credibility
    contest, and that mere disbelief of the accuseds evidence does not satisfy the
    burden of persuasion upon the Crown. Rather, he noted that [t]he court must
    be satisfied on the totality of the evidence that there is no reasonable doubt
    as to the accuseds guilt.

[50]

Read in context, the trial judges statement that he was satisfied of
    the appellants guilt beyond a reasonable can leave no doubt that he rejected
    the appellants evidence.

[51]

In addition, the trial judge's reasons reveal that he rejected the
    appellant's evidence in large measure because, following an analysis of the
    complainant's evidence in the context of the whole of the evidence, he accepted
    her evidence and, for several reasons, found it compelling. After saying that
    he had engaged in a
W.(D.)
analysis, the trial judge said that the
    complainants evidence, which he accepted, and the totality of the rest of the
    evidence before him, proved the appellants guilt beyond a reasonable doubt.

[52]

The trial judges reasons for accepting the complainants evidence and
    concluding that the Crown had met the standard of proof beyond a reasonable
    doubt included:

·

the
    fact that, in his view, there were no material inconsistencies in her evidence,
    rather it had been consistent since the inception of these charges on truly
    material points;

·

he
    did not find the complainant to be well-informed about sexual matters;

·

he
    did not consider that the complainants testimony about the appellants
    meanness demonstrated a motive to lie; and

·

he
    found the complainants explanation that she had grown the courage to speak
    out to be a reasonable basis for the delay in complaint.

[53]

I acknowledge that the trial judge did not fully explain precisely how
    certain matters factored into his credibility findings  for example, the
    appellants unexplained denial that he made the initial statement to the C.A.S.
    worker; the complainants wish, at nine years old, not to use the word penis;
    and the complainants lack of sexual knowledge. However, particularly where
    findings of credibility are involved, a standard of perfection is not required.
    Assessing credibility is a difficult and delicate matter that does not always
    lend itself to precise and complete verbalization:
R. v. R.E.M.
, 2008
    SCC 51, [2008] 3 S.C.R. 3, at paras. 48-49.

[54]

What is clear in this case is that when the trial judges reasons are
    read in context, he accepted the complainants evidence for several reasons and,
    largely because of that acceptance, rejected the appellants evidence.

[55]

Finally, as the Supreme Court of Canada recognized in
R. v. R.E.M.
,
    at para. 66, no further explanation was required for rejecting the appellants
    evidence. The convictions themselves raise a reasonable inference that the
    appellants denial of the charges failed to raise a reasonable doubt.

[56]

The trial judge was entitled to conclude that the standard of proof beyond
    a reasonable doubt was met based on his findings:
R. v. J.J.R.D.
,
    [2006] O.J. No. 4749 (C.A.), at para. 53;
R. v. Vuradin
, at para. 19. The
    appellant has not demonstrated any palpable and overriding error in the trial
    judges findings. I see no basis on which to hold his reasons are insufficient.

(3)

Reliability of the complainant's
    evidence

[57]

The appellant's third argument is that the trial judge erred in
    assessing the complainant's evidence by focusing entirely on the credibility of
    her evidence and failing to advert at all to reliability issues. Given that the
    complainant was 12 years old at trial and that she was testifying about matters
    that occurred when she was four, the appellant submits that it was incumbent on
    the trial judge to address the possibility that although she was an honest
    witness, the complainant was mistaken.

[58]

I would not accept these submissions. The issues and arguments raised at
    trial focused on credibility. The trial judge's reasons are, in large measure,
    a response to those issues and arguments. Nonetheless, the trial judge's
    reasons also demonstrate that he was alive to issues of reliability. For
    example, the trial judge referred in his reasons to the potential for
    reliability concerns arising from the unsworn testimony of child witnesses and
    to the fact that the complainant testified based on a promise to tell the
    truth. He was also clearly alive to the fact that the complainant was
    testifying about matters which, for her, were in the distant past. In this
    regard, he found it significant that her evidence had been consistent since the
    inception of the charges  a factor that goes, at least in part, to the
    reliability of the complainants evidence.

[59]

Based on the foregoing reasons, I would dismiss the conviction appeal.

(4)

Sentence appeal

[60]

In oral submissions, counsel for the appellant candidly acknowledged
    that the sentence imposed is not outside of the range of sentences that may
    properly be imposed for the offence at issue. However, he argued that, taking
    account of the appellants circumstances, in particular, his lack of
    sophistication and the fact that he is a first offender, the sentence should
    have been somewhat less.

[61]

I would not accept these submissions. In his reasons for sentence, the
    trial judge identified the relevant sentencing factors pertaining to both the
    offence and the offender. Having done so, it was for him to determine how to
    balance those factors in this case. He imposed a sentence that is within the
    range for this type of offence, which involved violating the sexual integrity
    of a young child and a breach of trust. The appellant has not identified any
    error in principle that would justify interfering with the sentence.

[62]

In the circumstances, I would deny leave to appeal sentence.

E.

DISPOSITION

[63]

Based on the foregoing reasons, I would dismiss the conviction appeal
    and deny leave to appeal sentence.

Released: DD OCT 18 2016

Janet Simmons J.A.

I agree. Doherty
    J.A.

I agree. K. van
    Rensburg





[1]

[1991] 1 S.C.R. 742.



[2]

In his evidence, the appellant could not recall that the
    police officer told him about the comment. However, the C.A.S. worker testified
    that, when the appellant spoke to her at the police station, he said he did not
    make the sexual abuse comment the police officer told him about.


